Citation Nr: 1730391	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  11-13 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for right hand degenerative joint disease of the 4th and 5th carpometacarpals, excluding the period from April 13, 2009, to May 31, 2009.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1991 to October 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In a January 2010 rating decision, the RO granted the Veteran a temporary total rating from April 13, 2009, to May 31, 2009, based on surgery necessitating convalescence under 38 C.F.R. § 4.30 (2016).  Therefore, the Board has framed the issue on appeal as indicated on the title page.

In March 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

The Board remanded this matter in March 2014.

In December 2016, prior to recertification of this matter to the Board, the Veteran's previous representative withdrew from the case.  Therefore, the Veteran is currently unrepresented.  See 38 C.F.R. § 14.631(c).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that this matter must be remanded for further development before a decision may be made on the merits.

A November 2016 supplemental statement of the case lists in its "Evidence" section "VAMC (Veterans Affairs Medical Center) treatment records, from November 6, 2013 through November 18, 2016."  However, after careful review, the Board finds that the record currently contains VA treatment records dating only through March 9, 2015.  Given the evidence listed in the November 2016 supplemental statement of the case, the Board finds it likely that there are outstanding, relevant VA treatment records dating since March 9, 2015.  VA treatment records, even if not associated with the record, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, the case must be remanded so that any outstanding, relevant VA treatment records dating since March 9, 2015, may be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records relevant to the issue on appeal dating from March 9, 2015, through the present, and associate them with the record.

2.  After completion of the above, review the expanded record, including the evidence entered since the supplemental statement of the case, and determine whether a higher rating may be granted.  If any benefit sought remains denied, furnish the Veteran with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




